BLAIR, J.
(Dissenting)—
I am unable to concur in the opinion of Presiding Judge Van.deyenter. *
We hold in State ex rel. McCain, et al. v. Acom, et al. 236 S. W. (2d) 749, that an election could be held at a time not specifically mentioned in Section 10,410, R. S. Mo. 1939, (now Section 165.170, R. S. Mo. 1949.).
An election held at a time not specified in the statute, should carry with it all the rights and privileges provided for in Section 165.170, R. S. Mo. 149, applying to a school election held at the time of holding the annual meeting. To rule otherwise, is to suggest that the General Assembly did not know what it was- doing when it enacted the predecessor of the present Section 165.170. To hold that further legislation is necessary before an appeal can be taken, seems to me to be entirely unjustified.
The voters of the Peach Orchard Common School District should not be required to wait a year or longer for an appealable election, when they are authorized 'to hold an election at a time different from that specified in Section 165.170, R. S. Mo. 1949. I therefore dissent.